United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-21258
                        Conference Calendar



ERIC CANTRELL HOLMES,

                                    Plaintiff-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-3486
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     ERIC CANTRELL HOLMES (HOLMES), the alleged corporate entity

of which Eric Cantrell Holmes (Holmes), Texas prisoner # 78102,

is the authorized representative, appeals the district court’s

dismissal of this 42 U.S.C. § 1983 action as frivolous and for

failure to state a claim.   HOLMES also appeals the district

court’s denial of a FED. R. CIV. P. 59(e) motion to alter or

amend the judgment.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-21258
                                  -2-

     HOLMES contends that the district court erred by failing to

recognize it as a corporate entity separate and apart from

Holmes.   HOLMES asserts that Janie Cockrell, the Director of the

Texas Department of Criminal Justice, Institutional Division, is

violating its contractual rights by enforcing two judgments of

conviction against Holmes.    The appellant’s implied contention is

that Holmes should be relieved of criminal liability under the

terms of his contract with HOLMES.

     Even assuming that HOLMES exists as a corporate entity, we

find that these arguments are frivolous.    Neither Holmes nor any

corporate entity could create an enforceable contract to avoid

the criminal liability stemming from the two judgments of

conviction against Holmes, the validity of which the appellant

does not question.   Cf. Palma v. Verex Assurance, Inc., 79 F.3d

1453, 1462-63 (5th Cir. 1996); In re T.M., 33 S.W.3d 341, 347

(Tex. App. 2000).

     DISMISSED AS FRIVOLOUS.